Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention Group I claims 1, 2, 4-6, 11, 19-22 and further species CD8 alpha transmembrane domain, 4-1BB co-stimulatory domain, and CD3zeta as the intracellular domain of the chimeric antigen receptor in the reply filed on 12-28-2020 is acknowledged.  The traversal is on the ground(s) that the restriction is improper as the group II ultimately depends on Group I claim and therefore there is no undue search burden on examiner. This is not found to be persuasive because the polypeptides and nucleic acids are different and distinct products that are recognized divergent subject matter and classified in different classes. The different products are distinct because their structures are different and are therefore capable of separate manufacture, use and sale. Additionally, a search for product is more extensive than a search for a method, since a product could be made or used by any number of methods and still be applicable prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1 describes a bispecific chimeric antigen receptor comprised of two distinct antigen binding domains, one which binds the BCMA (CD269) molecule and the second which binds to the CD307e (FCRL5) molecule , and also a requisite transmembrane , co-stimulatory and intracellular signaling domain. With respect to the “antigen binding domain” one can envision a broad genus of molecules which would satisfy the requirements of this terminology. For instance the antigen binding domains could comprise two separate scFv molecules as disclosed in the specification, separate camelid VHH molecules as suggested in the specification, or in fact any combination of molecular entities, such as a peptide or other ligand, that are capable of binding the said antigens with what appears to be very low affinity parameters as described in the specification (0092 for example).  Looking to the specification for guidance one finds that the applicant has disclosed 5 embodiments (Table2) of a single sub-genus (scFv) of the invention of claim 1 all of which employ a conventional scFv arranged in a “tandem” fashion with two distinct antigen binding domains. The scFv molecules employed are derived from what appears to be one particular scFv binding the BCMA molecule (J6M0) and 3 distinct scFv CD307e binding molecules.  As such the applicant has not disclosed a representative number of species of the large genus of binding molecules as claimed.   
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3). In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).  The claims encompass a broad genus of structurally different binding molecules.  For example, the claims would encompass or monoclonal antibodies, or fragment thereof, derived from different species, such as camelid VHH molecules as described, human, mouse, or rat that would have different VH and VL sequences. Furthermore, the claims encompass a genus of antibodies or binding molecules that bind to different epitope regions of the antigens of interest or those with different affinities or pharmacokinetic properties.  Given the well-known high level of polymorphism of immunoglobulins/antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of binding fragments encompassed by the claimed invention. Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.Given the broadly claimed class of antigen binding domains, in the absence of sufficient disclosure of relevant identifying characteristics, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making chimeric antigen receptors with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the broadly claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loew et al (WO2015142675A2, of record) and Atanackovic et al (British Journal of Haematology, 2016, 172, 685–698, of record).  With respect to claim 1, 6, 19-22 Loew et al discloses bispecific CAR molecules (p106, 00456), chimeric antigen receptor molecules are disclosed as capable of binding to “one or more” tumor antigens of which BCMA (CD269) and FCRL5 (CD307e) are disclosed as said tumor antigens (Loew 0005,0035). The chimeric antigen receptor is described as comprising a CD8 alpha transmembrane domain (Loew 0010), a 4-1BB (CD137) co-stimulatory domain (Loew 0016) and a CD3 zeta intracellular signaling domain (Loew 0015). With respect to claims 4 and 5 the CAR construct is described as typically comprising a hinge region that is derived from the CD8 alpha molecule.  With respect to claim 11 the bispecific antigen binding domains, one embodiment is described as comprising scFv or fragments thereof having binding specificity for a first and second epitope(Loew 00456).  With respect to claim 2, Loew describes that conventionally bispecific scFv molecules may comprise a linker between the two distinct antigen binding scFv fragments (00458) in addition to one internally found between the scFv fragment VL and VH regions.  In addition to the teachings above of Loew, Atanackovic et al describe in their review of chimeric antigen therapy for multiple myeloma that CAR is a viable therapy for multiple myeloma (MM), with BCMA (TNFRSF17, CD269) and CD307 (FCRL5) present on a percentage of MM cells (p687, table1). Additional description of the use of BCMA and CD307e targeting CAR potential can be found on pages 690 (BCMA) and 691 (CD307e).  It would therefore be obvious considering the teachings of Loew and Atanackovic to create a CAR which targets the BCMA and CD307e proteins for purposes of treating a cancer such as multiple myeloma which expresses both the antigens. Such a strategy would allow for more rigorous targeting potential and directed cancer cell killing. 
Claims 1, 2, 4-6, 11, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (WO2016130598A1, of record) and further in view of Atanackovic et al. (see above) and Brentjens et al (WO2016090337A1, of record). With respect to claims 1, 6, 19-22, Chang discloses a bi-specific CAR which targets the BCMA and CD138 proteins which are described as being found on multiple myeloma cells (p1, 20-25). With respect to claims 19-22, the CAR comprises a CD8 transmembrane domain, 4-1BB co-stimulatory domain, and a CD3zeta chain intracellular signalling domain (p1-2, 25-30 and 1-5). With respect to claim 4-6 the chimeric antigen receptor may additionally comprise a CD8a hinge domain between the transmembrane domain and the membrane proximal antigen binding extracellular scFv domain (p26, 10-22).  In regards to claims 2 and 11, the disclosure of Chang illustrates that the antigen binding domains to the respective antigens may be distinct scFv molecules which are connected in a single chain via a linker sequence (Fig 1A, p19, 1-10).  Chang does not disclose a bi-specific CAR that targets both BCMA and CD307e (FCRL5). Looking to the teachings of Atanackovic one finds that BCMA, CD307e and CD138 (table 1) are found on multiple myeloma cells, with both CD307e and CD138 being expressed on 90-100% of multiple myeloma cells, and are potential targets of chimeric antigen receptors for therapy of MM (CD138 p689). Additionally Brentjens discloses a chimeric antigen receptor which targets FcRL5 (CD307e) with efficacy when directed to cells expressing the FcRL5 antigen (p327, 5-15) and is described as useful in the targeting of multiple myeloma cells expressing this antigen (p2 1-30). Brentjens (p2, 19-30) and Atanackovic ( p689) both collectively describe that the CD138 antigen may be expressed in other non-myeloma tissues such as epithelial cells, which would potentially lead to deleterious off-target effects with the administration of a CAR targeting this antigen.  Therefore it would be an obvious modification to the bispecific CAR of Chang to substitute the scFv binding to CD138 in the bispecific CAR (BCMA/CD138) with a molecule of interest such as CD307e (FcRL5) as disclosed in Atanackovic and taught in Brentjens to arrive at a bispecific CAR as described (BCMA/CD307e) for the purposes of targeting dual expressing myeloma cells more efficiently and with fewer off-target toxicity effects comparatively. Selecting from the known multiple myeloma tumor antigens for bi-specific CAR expression would involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HARTNETT/             Examiner, Art Unit 1644                 


/AMY E JUEDES/             Primary Examiner, Art Unit 1644